Citation Nr: 1638868	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-49 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for the Aid and Attendance of another person (A&A) or being housebound.


REPRESENTATION

Appellant represented by:	Taylor L. Napolitano, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P.H.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. In that decision, the RO denied entitlement to SMP based on A&A or being housebound.

In June 2012, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  Thereafter in August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In a May 2015 decision the Board denied this claim.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC), which granted a Joint Motion for Remand (JMR) in May 2016.  The matter is returned to the Board for further consideration.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran requires the regular aid and attendance of another as a result of his disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5103, 5103A, 5107; 38 C.F.R. §§ 3.351, 3.352.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds it unnecessary to address the duty to notify and assist in this matter under the VCAA and implementing regulations under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 as the special monthly pension (SMP) claim is being granted in full.  

Initially, the Board notes that the Veteran was granted entitlement to a non-service-connected pension in a July 2000 rating decision.  In January 2005, he was denied entitlement to SMP based on the need for aid and attendance (A&A) or being housebound.  This prior denial does not affect the Board's analysis of the instant claim, because claims for pension are different than claims for service connection, with only the latter requiring that new and material evidence be submitted before the claim can be reopened.  Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

Increased pension benefits are payable to a veteran who needs the regular A&A of another or by reason of being housebound. 38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351 (a)(1).  Section 1521 provides for an increased rate of pension, in the form of a SMP, when an otherwise eligible veteran is in need of regular A&A.  38 U.S.C.A. § 1521 (d); see also 38 C.F.R. §§ 3.351 (b), (c).  A veteran will be considered in need of regular A&A if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 C.F.R. § 3.351(c).

Determinations as to the need for A&A must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the Veteran to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the Veteran to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. A determination that a Veteran is "bedridden" is one basis for determining that A&A is required and is defined as that condition which, through its essential character, actually requires that the Veteran remain in bed.  All of the above conditions need not be found in order to warrant A&A, and there need not be a constant need for A&A, as opposed to the Veteran being so helpless as to need regular A&A. 38 C.F.R. § 3.352 (a).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical records, opinions, and lay statements reflect that the Veteran has the following disabilities: left ankle fracture residuals; lumbar spine injury residuals, post laminectomy, including lumbar spondylosis, stenosis, and degenerative changes; hypertension; gastroesophageal reflux disease (GERD) with hemorrhoids; hepatitis C; anemia; adjustment disorder; and depressive disorder.  Additionally he is shown to have neurological manifestations affecting his lower extremities with diagnostic testing done on March 9, 2012 showing some NCV evidence of a diffuse nondescript peripheral neuropathy of the lower extremities but no evidence of radiculopathy.  See 61 pages CAPRI entered in Virtual VA 6/20/13 at page 34.  

The evidence of record reflects that the Veteran has pain and mobility issues from his non-service connected disabilities including from his back disorder and his left ankle disorder, in addition to his other medical problems noted above.  The Board finds also with consideration of reasonable doubt that such issues interfere with his ability to dress and undress himself or to keep himself ordinarily clean and presentable.  Additionally the balance of the evidence suggests that his incapacity, both physical and  mental, requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.

The Board notes that VA examinations to date have contained unfavorable opinions that the Veteran was not in need of A&A due to his disabilities.  These included an August 2008 VA examination; a May 2013 VA examination and a January 2014 addendum.  However these examinations did not fully address all the Veteran's disabilities when these opinions were made, thus are of limited probative value.  The August 2008 examination is noted to focus on the functional effects from diagnoses of essential hypertension, GERD, chronic hepatitis C virus, lumbar spine degenerative disc disease (DDD) post laminectomy/foraminotomy, and lower extremity weakness which was alleged and described as episodic, but not found on exam.  The August 2008 examiner opined that the Veteran was able to perform the activities of daily living and did not require assistance at home regarding A&A.  However the August 2008 examiner did not give an opinion as to the impact of the Veteran's complaints of claimed neurological problems or his psychiatric issues on his ability to care for himself.  The examination itself, while showing no evidence of muscle weakness in his extremities, did show neurological findings of diminished sensation in the right lower extremity and diminished reflexes in all extremities.  

Likewise the May 2013 examination diagnosed hypertension, lumbar DDD, GERD, and chronic left ankle sprain, and gave an opinion that such disabilities did not render the Veteran in need of A&A.  Again no opinion was given as to the effects of the Veteran's claimed neurological disorders or his psychiatric disorders on his ability to care for himself without A&A.  Furthermore the January 2014 addendum focused only on whether hepatitis C and anemia required A&A, which it answered in the negative.  Once again the examiner failed to address the Veteran's claimed neurological and psychiatric disabilities on his ability to perform activities of daily living (ADLs) without A&A.  

In his written statements and Board hearing testimony, the Veteran has challenged the adequacy of the August 2008 and May 2013 VA examinations and contended that he meets the requirements for SMP based on A&A or housebound.  In May 2009 and February 2011 statements, the Veteran wrote that the August 2008 VA examination was inadequate for rating purposes, for several reasons, including failure to consider his slight hearing loss and depression.  In a July 2010 statement, the Veteran indicated that he had lack of sensation in both feet, numbness in the toes, bad leg tremors at night, extreme difficulty walking, pain at a level of 9 out of 10, and chronic lumbar difficulties.  In an October 2010 statement, the Veteran contended that the RO had focused on his lumbar spine disability, but not his hypertension, GERD, hepatitis C, foot and lower extremity numbness, and depression.  The Veteran indicated that he could not bathe himself and needed assistance on a regular basis in order to protect himself from the dangers of his daily environment because of the combination of his physical and mental disorders. He also noted that his pain was exquisite and uncontrolled and kept him from functioning.  The February 2011 statement from the Veteran also described himself as being nearly bedridden and nearly housebound due to severe pain.  

In an October 2013 statement, the Veteran contended that the May 2013 VA examination was inadequate because among other reasons, the examiner never considered the Veteran's hepatitis C and anemia.  After an addendum opinion was obtained in June 2014 which addressed these medical disorders, the Veteran submitted a March 2014 statement which contended that the January 2014 supplemental medical opinion was inadequate in part because it never considered his bilateral peripheral neuropathy and clinical depression and erroneously characterized his left ankle as having been sprained rather than fractured.

During the August 2014 Board hearing, the Veteran again contended that the VA examinations were flawed, as they did not describe the ankle disability accurately and peripheral neuropathy, which sometimes prevented the Veteran from standing up when he got out of bed.  In response to questions from the undersigned, the Veteran indicated he "really didn't have a quality of life."  Hearing Transcript, at 5.  As to whether he needed help in doing things like feeding and bathing, the Veteran replied that "I'm bathing like a cowboy now," he sometimes had difficulty getting out of bed, he slept only three or four hours per night, and if the skeletal system is not working, "it's going to deter you from your normal hygiene."  As to whether he could dress himself, the Veteran replied, "it just depends. I probably try to put a lot less on . . . I'm not interested in dressing . . .because that chronic pain kind of leads to depression."  Hearing transcript, at 7.  

The Veteran's hearing witness, P.H. stated that the Veteran was slow moving, having to hold on to something to get into the car when being taken to appointments and having to give his legs a rest.  She noted that the Veteran had used a cane and walker from time to time to keep the pressure off of his leg.  She noted that she was not around the Veteran every day.  She noted that they were related and saw each other at different functions.  She saw him at these functions a little less than monthly.  When asked how often he used a walker, the Veteran indicated that he should use it more but was stubborn, the ankle and the rest of his skeletal system was breaking down but as a matter of ego did not.  He often lost his balance when taking a bath, he tried to adjust, he did not want to stand to try to cook anything and would have to lean against a cabinet and so often would not.  

In A May 2008 written statement, the Veteran's primary care VA physician at the time, Dr. N, noted that the Veteran "need[s] assistance in bathing and tending to other hygiene needs" and that the Veteran "reports difficulty bending and reaching to clean himself (i.e. shower)."  Dr. N. also noted that the Veteran needed a cane to walk due to left leg weakness, left ankle fracture and low back pain, and had to use an elevated toilet seat.  He was in a handicapped room on the first floor of the residence he stayed in.  He reported having to roll himself to get out of bed and could sit with difficulty due to back pain.  See May 30, 2008 Statement from Dr. J.N.  at pgs 33-35 (May 30, 2008 Medical Statement for Consideration of A&A).  Enclosed with this statement were records documenting both his lumbar laminectomy surgery of March 1999 and his left ankle fracture injury in January 2008.  

The Board notes that VA records from 2007 through 2009 document treatment not only for issues with chronic pain related to the Veteran's back and ankle disorders but also show treatment for psychiatric impairment with substance abuse.  These records include multiple instances of a GAF score of 31 shown in January 2007, February 2008, October 2008, November 2008 and January 2009.  However even lower GAF scores are shown multiple times during such treatment, with a GAF score as low as 21 shown in records from February 2008, March 2008, and April 2008 during a period of intensive substance abuse treatment.  Later his GAF score was shown to be 25 in May 2008 before resuming the score of 31 in later records.  See 88 pages of CAPRI in Virtual VA entered 1/31/14 at pages 2, 6, 29, 36, 45, 46, 50, 54-59, 61, 64, 65, 68.  

For reference a GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. GAF scores of 21 to 30 indicate behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupations) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). Although a new version of the DSM was promulgated (DSM-5) during the pendency of the appeal period which does not include GAF scores with regard to evaluating psychiatric disorders, the Board shall refer to the former edition to address the significance of these GAF scores.  Such scores are reflective of a major inability to function in nearly all areas of activities of daily living or protect himself from ordinary hazards at least during this period of treatment from 2007 to 2009.  

Later evidence is noted to include records from April 19, 2012 addressing his left ankle symptoms, with the treating physician examining the Veteran's ankle and foot symptoms which were assessed as left ankle and foot pain with associated valgus hindfoot deformity and pes planus.  His foot symptoms were noted to cause an antalgic gait, requiring him to use a cane.  The Veteran was noted to repeatedly emphasize the severe pain that radiated from the lateral side of the foot , and he indicated that sometimes even when lying in bed not doing anything, the pain can be just as severe as the day he sustained the fracture.  The Veteran stated that he is unable to care for himself in performing ADLs because the ankle/foot pain has "taken over" and was more severe than his back pain and stiffness which predated the ankle injury.  He further indicated that the back pain was already causing problems with ADLs, including bathing, etc.  He reported that he is very sedentary due to his medical condition and he is unable to work because of this, as well.  He was assessed with restricted subtalar motion not fully explained by history, physical exam, or imaging studies though the doctor strongly suspect pre-existing tarsal coalition aggravating pain secondary to ankle fracture mechanism of injury.  Also diagnosed was painful 5th metatarsal shaft and pes planus.  In addition, a June 8, 2012 VA Pain Management Consult noted that the Veteran's general daily activities are "greatly restricted most days," and that the Veteran stated that "he cannot take care of his own hygiene."  See 61 page CAPRI entered in Virtual VA 6/20/13 at pages 34-38.  

The report of a July 2016 examination for Aid and Attendance/Housebound Status filled out by a Dr. H. B. diagnosed the Veteran with chronic pain, ankle deformity, and chronic pain from his back.  The Veteran was noted to be cane dependent.  Although he could feed himself, he was not able to prepare meals due to limited mobility.  He needed assistance in bathing and attending to other hygiene, due to limited mobility and chronic pain.  Fine movement of his hands was also a problem.  The examiner stated the following:  "Without assistance, nursing home care would be needed."  His upper extremity restrictions including numbness, tingling and his hands affected his fine motor function in each hand, affecting bathing and dressing.  Lower extremity restrictions included difficulty with ambulation due to intense pain from peripheral neuropathy and motor coordination.  The problem can be abrupt causing ambulation problems.  Regarding spine and trunk restriction the examiner noted that the Veteran's lumbar spine L4-5 problems, scoliosis and DDD reduced his range of motion and function.  The Veteran required help with transportation and often too with ambulation problems.  Aids such as crutches or canes were needed.  

The Board finds the opinion of the July 2016 examination persuasive as it viewed the many aspects of the Veteran's functional restrictions, to include chronic pain, ankle deformity, numbness, and limited mobility.  In light of this, the Board finds that it is as likely as not that the Veteran's disabilities render the Veteran's disabilities including his back, left ankle and peripheral neuropathy symptoms are such that they affect his mobility to the point he is unable to dress or undress himself and keep himself ordinarily clean and presentable.  Such findings are supported by both lay and medical evidence discussed above that also suggests his various disabilities, but particularly those from his back and left ankle have rendered him unable to engage in crucial ADLs, such as bathing and basic hygiene.  There is also evidence that his mental status has at times interfered with his ability to protect himself from the hazards or dangers incident to his daily environment as noted above   Although there are unfavorable VA opinions as noted above, again such opinions are shown to be without probative value based on the examiners' failure to consider all disabilities shown in making the unfavorable determinations.  

Accordingly affording the Veteran the benefit of the doubt, entitlement to SMP based on the criteria for a factual need for regular aid and attendance is warranted.  38 C.F.R. §§ 3.351(c)(3), 3.352(a).


ORDER

SMP based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


